PER CURIAM.
Affirmed.
The amended complaint alleged a breach of a contract to pay certain money payable in Broward County. The cause of action thereby accrued in Broward County and the court was correct in denying defendant’s motion to dismiss for improper venue. See Croker v. Powell, 1934, 115 Fla. 733, 156 So. 146; Producers Supply, Inc. v. Harz, 1942, 149 Fla. 594, 6 So.2d 375; Mendez v. George Hunt, Inc., FÍa.App.1966, 191 So.2d 480; Saf-T-Clean, Inc. v. Martin-Marietta Corporation, Fla.1967, 197 So.2d8; Section 47.051, F.S.1967, F.S.A.
WALDEN, C. J., and REED and OWEN, JJ., concur.